Title: To Thomas Jefferson from George Runnels, 9 September 1822
From: Runnels, George
To: Jefferson, Thomas


                        
                        
                            St Barts
                            9th Sept: 1822.
                    The homage, Sir, which is induced by a Superior Virtue, and transcendent talents, is as honourable to them who bring, as to them who receive it. You have filled so large a space, not alone, in your own Country but in the world, that it would be difficult to determine which is most indebted to you. And you have, involuntarily levied a contribution upon the suffrages of mankind, which, though always payable can never be paid, but will descend, not as an incumbrance but, as a privilege to posterity which it may be proud to own, and to exert itself to liquidate.When I look back upon that revolution by which, fraught as it was with promise, more has been achieved for the happiness of Man, than was at first contemplated or foreseen—when I remember that while I was lisping the alphabet at an ordinary day-school, from a little horn-book, better fitted for a plaything than a vehicle of instruction, You  with other associates as dignified as yourself were engaged in asserting and promulgating, to an admiring world, maxims and precepts that lay buried in a long and dark night of superstition—or was silenced by the iron hand of power—when I look around and see these same precepts, now distinctly understood, maintained and practised throughout the great empire of which you are at once a founder and a citizen, I think I may, not unjustly, consider myself liable to be envied by those who are to come after me, for having lived and been a contemporary with them and with you: And for having been a witness to the most important transaction of any times—a transaction by which Life, Liberty and the pursuit of happiness were (:If I may so say:) discovered not to be any otherwise dependent upon human institutions, than as these can give security to the enjoyment of them.When I come down to a later and more active period of my life, and return to an accident by which in the first year of the french revolutionary wars, I was introduced to your notice as claiming restitution of a property  detained within the jurisdiction of the U.S. contrary to the stipulations of your early treaties with France—I close with these  cheering recollections as with so much of what remains to endemnify me for the rigour of my subsequent fortunes. And I conclude you will admit them, in the place of better, as apologies for obtruding, unknown as I am to you, save what remembrance of me the incident just quoted may furnish, upon your time and attention.That I admire you as a public benefactor—or that I hallow your pre-eminent talents and endowments, as a scholar, Philosopher and Statesman, can add nothing to your fame; while the gratuitous confession that I do both the one and the other, may draw down upon me a charge of presumption, and of arrogating a competence to judge of the great qualities by which you are distinguished; and which, alone, can justify that admiration.I came into the world while you, Sir, and other great assertors and vindicators of your political liberties were engaged in the momentous and arduous struggle of that period. I could very little more than read, and I had not maturity of intellect or judgement to appreciate the motives or examine the provocations which, in justification of your proceedings on that occasion, are recited and embodied in that singularly happy, and, if I dare indulge my own taste, matchless compendium of natural and political rights and duties, penned, I believe, by yourself “the declaration of American independence.”That independence, embracing, virtually, more than the emancipation of your own happy country from european domination, was achieved while I was yet a very young, though not a very heedless, observer of what was doing in the world. And I was not a little vain of what I then believed was my own discovery “that it was accomplished less by the prowess of Arms, than the might and power of intellect and mind, that were engaged in furthering it.”I have lived, Sir, to see you grow, within the limits of my short life, into one of the most powerful empires of the earth! And I actually see concentrated in your civil and political institutions, all of wisdom and of equity (:with none of the infirmities:) recorded of old—or to be found in modern use and practice. And when I reflect upon the virtues and talents by which all this must necessarily have been achieved, I am smitten with admiration of them, and exult in these triumphs of reason over error and prejudice—and I feel an irresistable desire of presenting to you, who sustained so signal a part in the attainments of your own Country, and the ameliorations which are, under your own eyes and observation, growing out of her example, my humble but devout Congratulations.They will not be the less acceptable to you for coming under a name that has no claims to renown, and is no otherwise distinguished than by the defeats which have followed all the owners of it, in the ordinary industrious pursuits after fortune.If you discover some vanity associated with the desire of tendering to you this homage of my most Profound respect—you will perceive, too, that it is tempered by an honest solicitude to bring my little mite to the stock of universal acknowledgement for the eminent services you have rendered mankind.The just and laudable views of others, are never indifferent to the Philanthrope. It is by this general feeling and on this principle that I presume to bespeak an interest with you in behalf of my only Son, who went, in the beginning of last spring to N. York for medical relief from a disease that had baffled the remedies in use in these Countries. Recent accounts from him make him much better—and hold out reasonable expectations of his eventual recovery; So that he may be soon able to resume his former pursuits.He had been, some years ago, engaged in a Course of medical studies in the University of Pennsylvania under the late Professor Barton—but was obliged to discontinue them on account of a derangement in my pecuniary affairs. His education has not been neglected; Nor was he slow in acquiring useful knowledge. His moral principles are sound & good.Under the late exactments of the British Government, and especially that one of them, which opens  the ports of her colonial possessions to the Trade of the U.S. these will, perhaps, be occasion for the presence of commercial Agents to watch over the interest of their citizens. If such an appointment could be obtained for him at Trinidad, St Vincents, St Lucia, or St Kitts, he would Zealously exert himself to do the duties of it, and to justify the personal confidence which the appointment would necessarily imply. Dare I, Sir, to ask your notice of him? This Letter will find him in New York and will be transmitted  to you with his address. So that should you conclude to countenance his application to the competent department of your Government, you may know how to trace him. If I Should be so fortunate to raise an interest with you, the desire to know something about me will, necessarily, follow. I might, therefore to provide for such an event, by offering you a reference, that might satisfy your enquiries in that respect. Baron Stackelberg the Minister plenepotentiary of Sweden at the Seat of your Government, will have no reluctance to furnish what information you may take the trouble to require about me—And though there are occasions, when it is not forbidden to speak honestly of ourselves, I should prefer that Gentleman’s account of me to any I can give of myself, as not liable to the suspicion of selfishness.You see, Sir, how regardless I have been of forms, and of conformity to exteriour decorum, when I have dared to address you with a freedom which scarcely any thing but long acquaintance or old friendship, if not your own magnanimity, can excuse.Whatever impediment a just preference for applications from your own citizens may raise to the success  of the personal object of this letter, I shall be, nevertheless, consoled to know that you have bestowed some regard on the general purpose of it. And I shall preserve with a religious feeling whatever evidence you may afford me that you have done so. I am aware, Sir, that you are in the shade of retirement, concluding a life in which, even, the Savage, with one single approach to civilization, has an interest. But I trust the effort you may be induced to make in support of my views as to my Son, will be no infraction of any rule you may have laid down for yourself to abstain from public concerns. And I shall be contented to have it considered as a private benefaction to him and to me. If I shall ever know that I have been admitted to a place, even at the foot of the list of names that have communicated with you; I shall think my own, not undignified by it. For I am with very great deference and respectSir your very obedt H: St
                        Runnels